Hill, C. J.
1. The bailee, as a general rule, can not deny the title of his bailor; and. the facts of this case do not bring it within any exception to the rule. Patten v. Baggs, 43 Qa. 173.
*87Decided July 19, 1910.
Trover; from city court of Miller county — Judge Busli. February 26, 1910.
. W. I. Geer, for plaintiff in error. Rich & Nelson, contra.'
2. The only issue in this case was whether there was a bailment or a sale; and the jury found the former; the verdict is supported, and no material error of law appears. Judgment affirmed,',